Citation Nr: 1432196	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-00 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD) for the period prior to November 19, 2008.

2.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) for the period prior to November 19, 2008.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an evaluation in excess of 10 percent disabling for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from May 1998 to September 1998, from September 1999 to March 2000, and from October 2003 to April 2005.  The Veteran had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction was subsequently transferred to the RO in Waco, Texas.

The issues of entitlement to an increased rating for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a statement received in January 2013, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, indicated that he wished to withdraw the appeal for the issue of entitlement to service connection for bilateral hearing loss.

2.  In a statement received in January 2013, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, indicated that he wished to withdraw the appeal for the issue of entitlement to an evaluation in excess of 10 percent disabling for degenerative disc disease of the lumbar spine.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to an evaluation in excess of 10 percent disabling for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In a statement received in January 2013, the Veteran, through his representative, indicated that he wished to withdraw the appeals of the issues of entitlement to service connection for bilateral hearing loss and entitlement to an evaluation in excess of 10 percent disabling for degenerative disc disease of the lumbar spine.  Thus, these issues are no longer for appellate consideration.


ORDER

The appeal of the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal of the issue of entitlement to an evaluation in excess of 10 percent disabling for degenerative disc disease of the lumbar spine is dismissed.

REMAND

A VA treatment note dated in October 2007 indicates that the Veteran was followed/treated for depression at Fort Bliss Medical Clinic in El Paso, Texas.  The records of this treatment have not been associated with the claims file.

VA treatment notes indicate that the Veteran received treatment at the VA in Palo Alto, California; however, records regarding this treatment have not been associated with the claims file.  

VA treatment notes dated in August 2008 indicate that the Veteran was receiving treatment for PTSD, short term memory loss, and depression at the Vet Center in Las Cruces, New Mexico.  Although VA treatment records regarding the Veteran from the VA clinic in Las Cruces, New Mexico and an opinion letter from a social worker at the Las Cruces Vet Center are associated with the claims file, the Veteran's treatment records from the Vet Center are not associated with the claims file.

After obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file treatment records regarding the Veteran from the Fort Bliss Medical Clinic in El Paso, Texas; the VA in Palo Alto, California; and from the Vet Center in Las Cruces, New Mexico.  See 38 C.F.R. § 3.159.

A VA treatment note dated in June 2010 reveals that the Veteran was in receipt of Social Security Disability (SSD) benefits.  The note does not indicate when the Veteran was awarded these benefits.  Review of the claim file does not reveal that any attempt has been made to obtain the Veteran's complete Social Security Administration (SSA) records.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

Pertaining to the Veteran's claim for a TDIU, the Board finds that a retrospective medical opinion regarding the impact his service-connected disabilities have on his employability prior to November 19, 2008, is necessary to decide the claim.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); Chotta v. Peake, 22 Vet. App. 80 (2008), Vigil v. Peake, 22 Vet. App. 63 (2008).  The Veteran's spouse has reported that the Veteran was not employable.  In addition, upon examination in November 2007 the examiner reported that the Veteran's symptoms "would make employment difficult although not necessarily impossible."  It was recommended that the Veteran be reexamined in a year to reassess his employment functioning.  TDIU was granted, effective November 2008, approximately 1 year after that examination. 

Prior to November 19, 2008, the Veteran's combined rating was 40 percent.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16(b).  Rating boards are to refer to the Director of the Compensation and Pension Service (C&P) for extraschedular consideration all cases of Veterans who are unemployable by reason of service- connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  In this case, the Veteran's spouse has reported that the Veteran was unemployable and a VA examiner has indicated that the Veteran may be unemployable during the period prior to November 19, 2008.  

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, if and only if, the VA examiner's opinion, requested above, finds that the Veteran was unemployable for the period in question, the claim must be referred for consideration by the Director of C&P.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file records regarding the Veteran from the Fort Bliss Medical Clinic in El Paso, Texas; the VA in Palo Alto, California; and from the Vet Center in Las Cruces, New Mexico for the period prior to November 19, 2008.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  The claims file should be referred to an appropriate medical professional to offer an opinion as to whether the Veteran's service-connected disabilities render him unemployable prior to November 19, 2008.

4.  If and only if the examiner determines that the Veteran's disabilities render him unemployable, the Veteran's claim should be reviewed and forwarded to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to an TDIU for the period prior to November 19, 2008, in accordance with 38 C.F.R. § 4.16(b).

5.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the appellant and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


